Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 01/31/2022 is acknowledged.  The traversal is on the ground(s) that a search and examination can be made for all of the claims without serious burden. 
This is not found persuasive for the following reasons. First, there is a search and/or examination burden for the patentably distinct species as set forth above because: (i) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and (ii) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different CPC groups or subgroups, or employing different search strategies or search queries).  Secondly, patent searching is a complex and time-consuming endeavor, which typically relies upon careful construction and revision of text search strings applied in conjunction with classification searches. Lastly, the examination burden is not limited to searching or finding the prior art for the patentably distinct species, but also includes the examination burden required to evaluate any relevant prior art for these species, and when applicable, formulate distinct rejections for these species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/31/2022.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 1, line 1, “in additive manufacture” should read “by additive manufacturing”.
In claim 4, line 5, “the GLV” should read “the at least one GLV”.
In claim 1, line 12, “manufacture” should read “manufacturing”.
In claim 4, line 1, “in additive manufacture” should read “by additive manufacturing”.
In claim 4, line 6, “the LV” should read “the at least one LV”.
In claim 4, line 13, “manufacture” should read “manufacturing”.
In claim 7, line 1, “in additive manufacture” should read “by additive manufacturing”.
In claim 7, line 7, “the LV” should read “the at least one LV”.
In claim 7, line 15, “manufacture” should read “manufacturing”.
In claim 8, line 2, “in the build up” should read “during building up”.
In claim 9, lines 2-3, “the entire extend of the build area surface” should read “the entire build area surface”.
In claim 9, line 3, “in the build up” should read “during building up”.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 8-9, recite "a lens correcting the beam from the scanning device for distortion correction prior to exposing the build area".  It is unclear whether the lens is also for exposing the build area or not.  It is also unclear what the build area is being exposed to.  Therefore, the claim is indefinite. For the purpose of examination, claim 1, lines 8-9, read on "a lens for correcting the beam from the scanning device for distortion correction and then exposing the build area to the corrected beam".  Dependent claims fall herewith.
Claim 1, lines 11-12, recite "in the build up of".  The term “build up” is not previously used in this claim and does not have proper antecedent basis, rendering the claim indefinite.  For the purpose of examination, claim 1, lines 11-12, read on "building up".  Dependent claims fall herewith.
Claim 1, line 12, recite "of an object".  It is not clear whether the same or a different object as the one recited earlier in the claim is being referenced, rendering the claim indefinite.  For the purpose of examination, claim 1, line 12, read on "the object".  Dependent claims fall herewith.    
Claim 2, line 1, recites "the system".  The term “system” is not previously used in this claim or its parent claim and does not have proper antecedent basis, rendering the claim indefinite.  For the purpose of examination, claim 2, line 1, and claim 3, line 1, read on "the apparatus".  Dependent claims fall herewith.
  Claim 4, line 4, recites "at least one light valve, as of a grating light valve (GLV) or planar light valve".  The term "as of" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are exemplary species for the light valve or instead are merely exemplary species.  For the purpose of examination, claim 4, line 4, reads on " at least one light valve, which is a grating light valve (GLV) or planar light valve".  Dependent claims fall herewith.
Claim 4, lines 9-10, recite "a lens correcting the beam from the scanning device for distortion correction prior to exposing the build area as an expanded work beam".  It is unclear whether the lens is also for exposing the build area or not.  Therefore, the claim is indefinite.  For the purpose of examination, claim 4, lines 9-10, read on "a lens for correcting the beam from the scanning device for distortion correction and then exposing the build area to a corrected and expanded work beam".  Dependent claims fall herewith.
Claim 4, lines 12-13, recite "in the build up of".  The term “build up” is not previously used in this claim and does not have proper antecedent basis, rendering the claim indefinite.  For the purpose of examination, claim 4, lines 12-13, read on "building up".  Dependent claims fall herewith.
Claim 4, line 13, recite "of an object".  It is not clear whether the same or a different object as the one recited earlier in the claim is being referenced, rendering the claim indefinite.  For the purpose of examination, claim 4, line 13, read on "the object".  Dependent claims fall herewith.    
Claim 5, line 1, recites "the system".  The term “system” is not previously used in this claim or its parent claim and does not have proper antecedent basis, rendering the claim indefinite.  For the purpose of examination, claim 5, line 1, and claim 6, line 1, read on "the apparatus".  Dependent claims fall herewith.
Claim 7, line 5, recites "at least one light valve, as of a grating light valve (GLV) or planar light valve".  The term "as of" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are exemplary species for the light valve or instead are merely exemplary species.  For the purpose of examination, claim 7, line 5, reads on " at least one light valve, which is a grating light valve (GLV) or planar light valve".  Dependent claims fall herewith.
Claim 7, lines 10-12, recite " 53056673v.1a lens correcting the beam from the scanning device for distortion correction prior to exposing the build area as an elongated expanded work beam having an end to end length".  It is unclear whether the lens is also for exposing the build area or not.  Therefore, the claim is indefinite.  For the purpose of examination, claim 7, lines 10-12, read on "a lens for correcting the beam from the scanning device for distortion correction and then exposing the build area to a corrected and elongated expanded work beam having an end to end length".  Dependent claims fall herewith.
Claim 7, lines 14-15, recite "in the build up of".  The term “build up” is not previously used in this claim and does not have proper antecedent basis, rendering the claim indefinite.  For the purpose of examination, claim 4, lines 14-15, read on "building up".  Dependent claims fall herewith.
Claim 7, line 15, recite "of an object".  It is not clear whether the same or a different object as the one recited earlier in the claim is being referenced, rendering the claim indefinite.  For the purpose of examination, claim 7, line 15, read on "the object".  Dependent claims fall herewith.    
Claim 7, lines 16-17, recite " 53056673v.1the expanded work beam is scanned along the length of the build area but its length is less than the width of the build area".  It is unclear whether the recited length is the length of the expanded work beam or the length of the build area.  Therefore, the claim is indefinite.  For the purpose of examination, claim 7, lines 16-17, read on "the expanded work beam is scanned along the length of the build area and the length of the expanded work beam is less than the width of the build area".  Dependent claims fall herewith.
Claim 8 does not contain a reference to a claim previously set forth, which thus renders the scope of the claim unclear.  For the purpose of examination, claim 8, line 1, reads on "The apparatus of claim 7".  Dependent claims fall herewith.
Claim 8, line 2, recites "the extent of the build area surface".  It is not clear whether the term extent references a particular dimension of the build area surface (eg. length or width), or instead, references the entire build area surface, thus rendering the claim indefinite.  For the purpose of examination, claim 8, line 2, reads on "the entire build area surface".  Dependent claims fall herewith.    
Claim 9, line 3, recites "of a layer".  It is not clear whether the same or a different layer as the one recited earlier in parent claim 8 is being referenced, rendering the claim indefinite.
Claim 9 recites “the passes can be controlled to move the expanded work beam along only desired lengthwise passes and thereby covering less than the entire build area surface during building up of a layer”, whereas parent claim 8 recites “the passes are adjacent one to the next and together cover the entire build area surface during building up of a layer”.  It is unclear how the passes can be controlled and performed to accomplish the intended results recited in both claims 8 and 9, rendering claim 9 indefinite.  Examiner suggests amending claim 9 to depend from claim 7 to overcome this rejection. 
Claim 10 recites “the controller operates the expanded work beam in a raster scan mode”, whereas parent claim 8 recites “the passes are adjacent one to the next and together cover the entire build area surface during building up of a layer”.  It is unclear how the passes can be controlled to accomplish the intended results recited in both claims 8 and 10, rendering claim 10 indefinite.  Examiner suggests amending claim 10 to depend from claim 7 to overcome this rejection. 
Claim 11 recites “the controller operates the expanded work beam in a TV mode”, whereas parent claim 8 recites “the passes are adjacent one to the next and together cover the entire build area surface during building up of a layer”.  It is unclear how the passes can be controlled to accomplish the intended results recited in both claims 8 and 11, rendering claim 11 indefinite.  Examiner suggests amending claim 11 to depend from claim 7 to overcome this rejection. 
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 9, the features recited as “thereby covering less than the entire build area surface during building up of a layer” fails to include the limitation of the parent claim recited as “together cover the entire build area surface in the build up of a layer”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Examiner suggests amending claim 9 to depend from claim 7 to overcome this rejection. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
scanning device in claims 1-12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US PG Pub 2003/0052105) in view of Scott (US PG Pub 2011/0259862).
Regarding claim 1, Nagano teaches an apparatus for making an object by additive manufacturing (Figs. 20, 27) using an energetic source of solidifying radiation (each GaN laser 530 in Fig. 22A and para. 0154) working upon a material (powdered body in para. 0172) in a build area (area inside 10 in Fig. 20), comprising: 
an optical element (multiplexing optical system 22 comprising the set of modules 520 and optical fibers 24 as described in paras. 0154 and 0164) expanding a beam source into a planar beam (linear laser beam flux of para. 0154 and as shown in Figs. 23 and also shown in Fig. 20 below label 400 and near label 16B is a planar beam that was expanded from an individual beam source laser 530 by optical element 22); 
at least one grating light valve [GLV] receiving the planar beam (402 in Fig. 20 may be a GLV per para. 0130); 
a scanning device comprising a galvanometer mirror (406 in Fig. 20 may be a rotatable mirror per para. 0130 which is functionally equivalent to a galvanometer mirror) receiving the expanded beam from the beam expander and conveying the expanded beam to a build area surface; 
a controller for operating the GLV and scanning device according to predetermined exposure detail constituting individual layers or slices building up the object through additive manufacturing (paras. 0082, 0175-0178).  
Nagano does not explicitly teach the following features:
a beam expander for expanding a beam generated by the at least one GLV; 
a lens for correcting the beam from the scanning device for distortion correction and then exposing the build area to the corrected beam.
However, Scott is directed to an optical module for additive manufacturing (abstract) comprising:
a beam expander for expanding a beam (40 in Fig. 1 and para. 0058); 
a lens (f-theta lens 70 in Figs. 1-2 and para. 0058) for correcting a beam from a scanning device (galvanometer scanning head 60 in Fig. 1 and para. 0059) for distortion correction (f-theta lens corrects non-planar distortion to ensure light is delivered to a planar surface per para. 0010) and then exposing the build area to the corrected beam (para. 0010).
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Scott’s teachings and/or KSR rationale A, it would have been obvious to one of ordinary skill in the art at the time of filing to combine Scott’s beam expander with Nagano’s apparatus for expanding Nagano’s beam generated by the at least one GLV and Scott’s f-theta lens with Nagano’s apparatus for correcting the beam from Nagano’s scanning device to predictably obtain an expanded length planar beam delivering light to a planar surface within the build area.  Furthermore, an expanded length planar beam capable of irradiating a longer length of build material would have predictably and obviously provided the benefit of increased manufacturing speed, especially when building larger objects.
Regarding claim 2, Nagano does not explicitly teach this manner of operation.
However, the manner of operating a device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Furthermore, Nagano’s apparatus clearly has the capability to operate in the claimed manner.
Regarding claim 3, Nagano teaches the apparatus is a selective laser melting system (para. 0093) using a powder build material (powdered body in para. 0172).
Regarding claim 4, Nagano teaches an apparatus for making an object by additive manufacturing (Figs. 20, 27) using an energetic source of solidifying radiation (each GaN laser 530 in Fig. 22A and para. 0154) working upon a material (powdered body in para. 0172) in a build area (area inside 10 in Fig. 20), comprising: 
an optical element (multiplexing optical system 22 comprising the set of modules 520 and optical fibers 24 as described in paras. 0154 and 0164) expanding a beam source into a planar beam (linear laser beam flux of para. 0154 and as shown in Figs. 23 and also shown in Fig. 20 below label 400 and near label 16B is a planar beam that was expanded from an individual beam source laser 530 by optical element 22); 
at least one grating light valve [GLV] or planar light valve receiving the planar beam (402 in Fig. 20 may be a GLV per para. 0130, alternatively the light valve may be a DMD which is a planar light valve per paras. 0087, 0130); 
a scanning device comprising a galvanometer mirror (406 in Fig. 20 may be a rotatable mirror per para. 0130 which is functionally equivalent to a galvanometer mirror) receiving the expanded beam from the beam expander and conveying the expanded beam to a build area surface; 
a controller for operating the GLV and scanning device according to predetermined exposure detail constituting individual layers or slices building up the object through additive manufacturing (paras. 0082, 0175-0178).  
Nagano does not explicitly teach the following features:
a beam expander for expanding a beam generated by the at least one GLV; 
a lens for correcting the beam from the scanning device for distortion correction and then exposing the build area to the corrected beam; and
the controller being operated in a mode whereby the expanded work beam is extended across substantially the entire build area surface in a single sweep by the scanning device.
However, Scott is directed to an optical module for additive manufacturing (abstract) comprising:
a beam expander for expanding a beam (40 in Fig. 1 and para. 0058); 
a lens (f-theta lens 70 in Figs. 1-2 and para. 0058) for correcting a beam from a scanning device (galvanometer scanning head 60 in Fig. 1 and para. 0059) for distortion correction (f-theta lens corrects non-planar distortion to ensure light is delivered to a planar surface per para. 0010) and then exposing the build area to the corrected beam (para. 0010).
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Scott’s teachings and/or KSR rationale A, it would have been obvious to one of ordinary skill in the art at the time of filing to combine Scott’s beam expander with Nagano’s apparatus for expanding Nagano’s beam generated by the at least one GLV and Scott’s f-theta lens with Nagano’s apparatus for correcting the beam from Nagano’s scanning device to predictably obtain an expanded length planar beam delivering light to a planar surface within the build area.  Furthermore, an expanded length planar beam capable of irradiating a longer length of build material would have predictably and obviously provided the benefit of increased manufacturing speed, especially when building larger objects.
Regarding the feature of the controller being operated in a mode whereby the expanded work beam is extended across substantially the entire build area surface in a single sweep by the scanning device, this is merely a manner of operating a device and therefore does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Furthermore, Nagano’s apparatus clearly has the capability to operate in the claimed manner.
Regarding claim 5, Nagano does not explicitly teach this manner of operation.
However, the manner of operating a device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Furthermore, Nagano’s apparatus clearly has the capability to operate in the claimed manner.
Regarding claim 6, Nagano teaches the apparatus is a selective laser melting system (para. 0093) using a powder build material (powdered body in para. 0172).
Regarding claim 7, Nagano teaches an apparatus for making an object by additive manufacturing (Figs. 20, 27) using an energetic source of solidifying radiation (each GaN laser 530 in Fig. 22A and para. 0154) working upon a material (powdered body in para. 0172) in a build area (area inside 10 in Fig. 20), comprising: 
an optical element (multiplexing optical system 22 comprising the set of modules 520 and optical fibers 24 as described in paras. 0154 and 0164) expanding a beam source into a planar beam (linear laser beam flux of para. 0154 and as shown in Figs. 23 and also shown in Fig. 20 below label 400 and near label 16B is a planar beam that was expanded from an individual beam source laser 530 by optical element 22); 
at least one grating light valve [GLV] or planar light valve receiving the planar beam (402 in Fig. 20 may be a GLV per para. 0130, alternatively the light valve may be a DMD which is a planar light valve per paras. 0087, 0130); 
a scanning device comprising a galvanometer mirror (406 in Fig. 20 may be a rotatable mirror per para. 0130 which is functionally equivalent to a galvanometer mirror) receiving the expanded beam from the beam expander and conveying the expanded beam to a build area surface; 
a controller for operating the GLV and scanning device according to predetermined exposure detail constituting individual layers or slices building up the object through additive manufacturing (paras. 0082, 0175-0178),
the controller being operated in a mode whereby the expanded work beam is scanned along the length of the build area (eg. as shown in Figs. 20 or 27) and the length of the expanded work beam is less than the width of the build area (width of expanded beam 16B in Figs. 20 and 27 are less than the width of the build area), the expanded work beam thereby being applied to the build area surface in passes along the length of the build area (para 0130 and as shown in Figs. 20 and 27).    
Nagano does not explicitly teach the following features:
a beam expander for expanding a beam generated by the at least one GLV; 
a lens for correcting the beam from the scanning device for distortion correction and then exposing the build area to a corrected and elongated expanded work beam having an end to end length; and
However, Scott is directed to an optical module for additive manufacturing (abstract) comprising:
a beam expander for expanding a beam (40 in Fig. 1 and para. 0058); 
a lens (f-theta lens 70 in Figs. 1-2 and para. 0058) for correcting a beam from a scanning device (galvanometer scanning head 60 in Fig. 1 and para. 0059) for distortion correction (f-theta lens corrects non-planar distortion to ensure light is delivered to a planar surface per para. 0010) and then exposing the build area to a corrected and elongated expanded work beam having an end to end length (para. 0010).
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Scott’s teachings and/or KSR rationale A, it would have been obvious to one of ordinary skill in the art at the time of filing to combine Scott’s beam expander with Nagano’s apparatus for expanding Nagano’s beam generated by the at least one GLV and Scott’s f-theta lens with Nagano’s apparatus for correcting the beam from Nagano’s scanning device to predictably obtain an expanded length planar beam delivering light to a planar surface within the build area.  Furthermore, an expanded length planar beam capable of irradiating a longer length of build material would have predictably and obviously provided the benefit of increased manufacturing speed, especially when building larger objects.
Regarding claim 8, Nagano teaches the passes are adjacent one to the next and together cover the entire build area surface during building up of a layer (para 0130 and as shown in Figs. 20 and 27).    
Regarding claim 9, Nagano does not explicitly teach this manner of operation.
However, the manner of operating a device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Furthermore, Nagano’s apparatus clearly has the capability to operate in the claimed manner.
Regarding claim 12, Nagano teaches the scanning device is an x-y scanner (para. 0130 and Fig. 19).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US PG Pub 2003/0052105) in view of Scott (US PG Pub 2011/0259862), as applied to claim 1 above, further in view of Zediker (US PG Pub 2017/0341180).
Regarding claims 10-11, Nagano and Scott do not explicitly teach the expanded work beam being operated in the claimed modes.
However, these scanning modes are well-known for scanning devices utilizing galvanometer mirrors and translation stages (see para. 0048 of Zediker, especially the last three sentences and note that TV mode is a type of raster scan mode).
In view of Zekider’s teachings, it would have been obvious to modify Nagano’s scanning device to operate in a raster scan and/or TV modes to predictably obtain increased flexibility for processing desired sections of the build material in a sequential fashion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745